Citation Nr: 0332697	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Maine Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Togus, Maine, that implemented the RO's 
February 2000 proposal to adjudicate the veteran as not 
competent for the purpose of the receipt of direct payment of 
VA disability compensation benefits.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in June 
2001, it was remanded for further development and 
adjudication.  Because the RO has confirmed and continued the 
denial of the veteran's appeal, the case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The veteran suffers from bipolar disorder, which has been 
evaluated as 100 percent disabling since May 7, 1997, and the 
medical evidence shows that she lacks the mental capacity to 
contract or manage her own affairs, including disbursement of 
funds without limitation.  


CONCLUSION OF LAW

The veteran is not mentally competent for VA benefit 
purposes.  38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
regarding whether she is competent to directly receive VA 
compensation benefits and that the requirements of the VCAA 
have been satisfied.

The veteran has been provided with formal VA psychiatric 
examinations in December 1999 and March 2003 to determine the 
nature and extent of her psychiatric disability, and to 
obtain an opinion as to whether she was competent to directly 
receive VA compensation benefits.  In addition, despite the 
RO's diligent efforts, the veteran declined to participate in 
a VA field examination, which was scheduled to take place in 
February 2003.  VA has also associated voluminous records of 
the veteran's VA and private outpatient and inpatient 
treatment for her bipolar disorder, dated from 1995 to 2003.

Further, in the June 2001 Board remand, in October 2001 and 
January 2002 RO letters, as well as in the June 2000 
Statement of the Case (SOC) and the May 2003 Supplemental 
Statement of the Case (SSOC), the veteran and her 
representative were provided notice of the particular laws 
and regulations that set forth the criteria for establishing 
a claim of competency.  The discussion in these same 
documents has also informed the veteran and her 
representative of the information and evidence necessary to 
warrant a determination of competent for VA purposes.  
Furthermore, in the October 2001, and January 2002 letters, 
the veteran and her representative were effectively furnished 
notice of the types of evidence that the veteran needed to 
send to VA in order to substantiate her claim of competency, 
as well as the types of evidence VA would assist in 
obtaining.  By these letters, the veteran was notified of 
what evidence, if any, was necessary to substantiate her 
claim, and they indicated what portion of that evidence the 
veteran was responsible for sending to VA and which portion 
VA would attempt to obtain on the veteran's behalf.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Indeed, in response to these 
communications, on several occasions the veteran submitted 
evidence bearing on this question.

In this regard, the Board observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (hereinafter, 
"PVA"), the United States Court of Appeals for the Federal 
Circuit (hereinafter, the "Federal Circuit") invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) (West 
Supp. 2002).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this case, in an October 22, 2001, letter, and in January 
10 and January 28, 2002, letters, the RO requested that the 
veteran submit any additional evidence within 30 days of the 
dates of the letters, language that might potentially violate 
the PVA decision.  Significantly, however, on December 5, 
2001, i.e., more than 30 days following the date of the RO's 
October 22, 2001, letter, the veteran submitted a lay 
statement in support of her claim.  In addition, on December 
12, 2001, the veteran submitted a detailed list of the mental 
health providers and facilities where she received treatment 
for her bipolar disorder; she identified as her health-care 
providers as the Holly-Hill Charter Behavioral Health System; 
Kaiser Permanente; University of Chapel Hill Memorial 
Hospital; Acadia Hospital; the Georgia Mental Health 
Institute; and the Durham, North Carolina, and Togus, Maine, 
VA Medical Centers.

In compliance with the VCAA and the PVA decision, on January 
10, 2002, the RO sent letters to each of the private health-
care providers identified by the veteran, and followed up on 
these requests later that month and in April 2002.  In the 
January 10 and January 28, 2002, letters, the RO notified the 
veteran that it had attempted to associate her records from 
her private health-care providers and requested that she 
assist it in doing so so that the RO could consider those 
records.  In these letters, the veteran also was notified of 
the one-year period to submit such evidence.  

The record shows that in late January 2002, the RO obtained 
the veteran's pertinent records from the University of Chapel 
Hill Memorial Hospital.  It further discloses that in 
February 2002, the RO associated the records of the veteran's 
treatment at Holly-Hill Charter Behavioral Health System.  In 
addition, in May 2002, i.e., more than 30 days following the 
October 2001 and January 2002 letter, the RO obtained the 
records of her treatment at Acadia Hospital; in June 2002, 
the RO obtained the veteran's records from both Kaiser 
Permanente and the Georgia Mental Health Institute.  The RO 
also consistently associated the records of the veteran's VA 
treatment at the Durham, North Carolina, and Togus, Maine, VA 
Medical Centers.  As such, despite the reference to the 30-
day period, the RO continued to obtain the veteran's private 
and VA records well beyond that time frame.  More 
importantly, the RO did not reconsider the veteran's claim 
until April 2003, i.e., well beyond the one-year period for 
submitting additional evidence had expired; a copy of that 
decision was issued to the veteran as part of the May 2003 
SSOC.  

Under these circumstances, and particularly in light of the 
fact that the RO continued to affirmatively develop the 
veteran's appeal and accept her submission of statements and 
evidence well beyond the 30-day period referred to in the 
October 2001 and January 2002 letter, and since the RO did 
not adjudicate the veteran's perfected appeal until after the 
one-year period for submitting additional evidence had 
expired, the Board finds that the RO's actions in this case 
were not inconsistent with 38 U.S.C.A. § 5103 (West Supp. 
2002), as that provision was interpreted by the Federal 
Circuit in PVA.  Accordingly, the Board concludes that the 
veteran is not prejudiced by the language found in the 
October 2001 and January 2002 letters sent to her and her 
representative, and that through its actions, and the 
veteran's response, the meaning of those communications was 
clarified, which as noted above, was consistent with the VCAA 
and the Federal Circuit's PVA decision.

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Background

The service medical records show that the veteran was 
diagnosed as having psychiatric disability and was prescribed 
medications to treat the condition.  In addition, due to the 
severity of the disorder, the veteran was discharged from 
active duty in August 1986.  

In an August 1989 rating decision, the RO granted service 
connection for "manic episode/bipolar disorder" and 
assigned an initial noncompensable evaluation, effective June 
9, 1988.  In several subsequent rating actions, the RO 
increased the evaluation of the veteran's bipolar disorder, 
and most recently, in an April 2003 rating decision, awarded 
her a 100 percent rating for this condition under Diagnostic 
Code 9432, effective May 7, 1997.  In addition, the records 
show that prior to the veteran's award of a total schedular 
evaluation for her bipolar disorder, she was granted numerous 
temporary total rating under 38 C.F.R. § 4.29 due to her 
hospitalizations to treat her bipolar disorder and to a TDIU.

In an August 1998 statement, the veteran sought an increased 
rating for her bipolar disorder, then evaluated as 50 percent 
disabling.  In support, she reported that her condition had 
worsened, as reflected in her recent VA hospitalization.  In 
addition, she noted that due to her psychiatric disability, 
custody of her son was taken away from her by the Department 
of Social Services and that, "despite her pregnancy," she 
was taking medication to treat her bipolar disorder.  
Following its grant of a temporary total rating, in December 
1999, the RO afforded her a formal VA psychiatric 
examination.

The December 1999 VA psychiatric examination report reflects 
that the veteran reported that she was the top graduate of a 
distinguished California language school and had studied 
Czech there.  She added that she was currently on welfare and 
that the government was attempting to take custody of her 
children from her.  In addition, the veteran stated that her 
nerves were shot, that she cried all the time, and was unable 
to either eat or focus.  She also indicated that she was 
"compulsive" about her medications and went "up and down 
in terms of her cycles rapidly," and that her family had 
disowned her.

The examiner observed that the veteran had a history of 
numerous hospitalizations for her bipolar disorder; he also 
noted the veteran's treatment regimen.  Following his review 
of her records, interview, and in light of the findings 
disclosed by the mental status examination, the examiner 
diagnosed her as having bipolar disorder and estimated that 
her Global Assessment of Functioning (GAF) score was 40, 
which he explained reflected that she had major impairment in 
judgment, thinking and mood.  Further, he opined that she was 
unable to handle her own benefits.

Based on the findings and conclusions contained in the 
December 1999 VA psychiatric examination, in February 2000, 
the RO proposed to rate the veteran incompetent for VA 
purposes pursuant to the provisions of 38 C.F.R. § 3.353.  
After following appropriate due process procedures, in an 
April 2000 rating decision, the RO implemented the proposal 
to rate the veteran incompetent for VA purposes, and named 
the appellant, a former social worker at the Togus, Maine, VA 
Medical Center and professional fiduciary, as her custodian; 
the agreement states that he receives a fee of four percent 
of the veteran's VA funds.

In prosecuting this appeal, the veteran has maintained, in 
essence, that she is fully capable and competent to manage 
her finances and asserted that she had done so for several 
years.  In this regard, the Board observes that in a March 
2000 statement, the veteran reported that she had rented an 
apartment and timely paid her rent, passed inspections of her 
home and children by the local social service agency, been an 
appropriate fiduciary for her son's funds, paid her bills 
each month as due, and kept an automobile maintained and 
insured for her use.  

In addition, the veteran submitted a March 2000 statement 
that was prepared by a family nurse practitioner, Elizabeth 
Byard.  In the statement, the affirmant reported that she had 
seen the veteran for only one visit earlier that month, and 
explained that she was associated with the veteran's new 
health-care provider; she indicated that the veteran was 
competent to make the appointment, arrange getting there, and 
"participate fully in the history and physical."  She added 
that there was no indication that the veteran was unable to 
manage her activities of daily living or her "instrumental" 
activities of daily living.

In June 2000, the veteran submitted a copy of numerous 
receipts, which she asserted demonstrated her ability to 
handle her own finances.

The Board has also reviewed the voluminous records of the 
veteran's VA outpatient and hospitalization at the Durham, 
North Carolina, and Togus, Maine, VA Medical Centers, dated 
from December 1997 to January 2003.  In light of the issue on 
appeal, the Board will discuss only those findings and 
conclusions that bear on the veteran's competency to directly 
receive her VA compensation benefits.  

Prior to the June 2001 remand, the evidence of record 
included records of the veteran's VA treatment, dated from 
December 1997 to December 1999, and as the RO noted, these 
records show that VA often had difficulty contacting her.  In 
addition, a December 1999 entry reflects that she was 
emotionally withdrawn from her children and felt 
"compelled" to visit VA cemeteries.  The record also shows 
that the veteran stated that she was unable to discuss her 
condition due to her security clearance.  These records 
further reflect that she was living with her two children in 
a motel and that the situation was not going well.

In February 2001 written argument, the veteran's 
representative maintained that unless the Board was able to 
grant the veteran the relief she was requesting, the matter 
needed to be remanded for further development because the 
incompetency finding was based on "a one-time rating 
examination" that contained a conclusion that was at odds 
with the other evidence of record.

In the June 2001 remand, the Board agreed with the veteran's 
representative, and remanded the matter for further 
development and adjudication.  In doing so, the Board 
acknowledged the conflicting medical evidence regarding her 
competency to directly handle the disbursement of VA funds, 
and noted the recent enactment of the VCAA.  The Board 
instructed the RO to write to the veteran, her custodian, and 
her representative to advise them of the evidence needed to 
substantiate her claim of competency for VA purposes, 
including medical opinions as to her competency and/or lay 
statements from family members or others.  The Board also 
directed the RO to advise these individuals of the veteran's 
right to submit any additional argument and/or evidence in 
support of her assertion that she is competent for VA 
purposes.  In addition, the Board instructed the RO to 
associate any outstanding records with the claims folder, and 
to schedule the veteran for a VA social and industrial survey 
and another formal VA psychiatric examination.  In this 
regard, in the report of the VA psychiatric examination, the 
Board requested that the examiner opine as to whether it was 
at least as likely as not that the veteran had the mental 
capacity to contract or to manage her own affairs, including 
disbursement of funds without limitation.

In October 2001 and January 2002 letters discussed above, the 
RO complied with the Board's remand directives to apprise the 
veteran of the VCAA and its impact on her claim, and 
attempted to associate outstanding records of her private and 
VA care.  As discussed above, the RO has diligently done so.  
In addition, because most of the evidence does not speak to 
the veteran's competency to handle the disbursement of VA 
funds, those records will not be discussed.

In December 2001, the veteran submitted a lay statement 
drafted by [redacted], who was employed as a "senior 
technical webmaster/solutions architect" at IBM Global 
Services (IBM).  Mr. [redacted] reported that he had known the 
veteran for three years and that during that time he 
witnessed her "meticulous attention to detail in many 
facets, including financial management."  In this regard, he 
noted that the veteran kept receipts of all expenses 
incurred, on a month by month basis.  He added, "As you 
know, the financial plight of a single parent is often very 
difficult and complex, particularly when trying [to juggle] 
family and college."  Mr. [redacted] further indicated that if 
the veteran had not relocated to Maine, he had planned to 
hire her as a bookkeeper to handle both his personal finances 
as well as those related to his many IBM business trips.  
Finally, he commented that he was extremely confident that 
the veteran was able to handle her own personal finances.

As discussed above, the RO associated voluminous private 
records of the veteran's treatment for her bipolar disorder, 
which includes both outpatient and inpatient records and 
reports, dated from January 1995 to July 2000; as stated 
above, a review of these records shows that they do not speak 
to the veteran's competency to handle the disbursement of VA 
compensation payments.

Subsequent to the Board's remand, the RO obtained records of 
her VA treatment, dated from June 2000 to January 2003.  
These records show that the RO often had difficulty 
contacting the veteran and that she was not always compliant 
with the medication regimen prescribed to treat her bipolar 
disorder.  In this regard, the entries reflect that the 
veteran reported having a diminished libido, and December 
2001 outpatient evaluation reflects that ceased taking 
clonazepam and began to manifest an elevated mood, 
gregariousness, and hyperreligiousity.  Moreover, the veteran 
reported that her goal was to get off all her medications, 
which she stated was "a big thing with her husband."  The 
physician stated that he insisted that the veteran take her 
Tegretol and Depakote and that she had not done so that day.

A November 2002 entry reflects that the veteran was in the 
midst of a divorce from her third husband and that neither of 
her two children were the offspring of a union with any of 
her three husbands.  She also noted that the government had 
removed custody of one of her children from the veteran.  
After interviewing the veteran, the social worker stated, 
"It was obvious throughout this session that [the veteran] 
was extremely anxious and just barely 'hanging on.'"

A February 2003 record shows that the examiner who was 
assigned to interview the veteran and perform the VA social 
and industrial survey made several unsuccessful attempts in 
an effort to do so; the social worker returned the request 
because she agreed with the veteran that, given her 
"emotional overload," an evaluation could not be undertaken 
at that time.

In further compliance with the Board's remand instructions, 
in March 2003, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of her report, the 
examiner noted the Board's specific inquiries, and discussed 
the veteran's pertinent in-service and post-service 
psychiatric history.  In addition, she indicated that the 
report was based on her review of the veteran's records, a 
90-minute clinical interview, and the administration of 
psychological testing.

During the evaluation, the veteran reported that her third 
divorce was scheduled to be final the following month, and 
that a former husband, together with her third husband, were 
conspiring to take custody of her children.  The veteran 
stated that she was trying to complete a degree on a three-
quarters time schedule at the University of Southern Maine, 
but that she was only able to do so on a half-time basis.  
She also indicated that her medication did not always keep 
her "in balance" but reported that she took it anyway.

The veteran reported that she was married for the first time 
when she was 19 years of age, and that they divorced after 
one or one and one-half years of marriage.  She added that 
she remarried at age 23, and that that marriage last four to 
five years.  The veteran stated that she married her current 
spouse approximately two to three years earlier, and that 
they were scheduled to be divorced in April 2003.

The examiner observed that the veteran had two sons and that 
neither was the offspring of any of her three marriages.  The 
veteran reported that her older son was removed from her 
custody while she lived in North Carolina, but that she had 
completed a parenting and counseling course, and that her son 
"knows to stay away when I'm moody."  The examiner noted 
that the veteran's current treatment regimen included 
Olanzapine, Depakote, Tegretol and Prozac, and that her 
history included numerous psychiatric hospitalizations.  In 
addition, she pointed out that the veteran's psychiatric care 
consisted mostly of drug management, and that the veteran 
participated in little or no psychotherapy.

The veteran reported that with the assistance of her sister 
and son, she was able to accomplish her household chores; 
however, she acknowledged that she was "easily stressed and 
confused."  In this regard, the veteran stated that there 
were times that she was unable to do anything but "sit for 
two hours."  

The mental status examination revealed that the veteran's 
thoughts were relevant, rational and coherent, with no 
evidence of hallucinations or delusions; however, the veteran 
indicated that when she has psychotic episodes and is 
hospitalized, she hallucinates and is "quite delusional."  
In addition, the Beck Depression Inventory revealed that she 
had moderate depressive symptoms.  

The examiner reported that during the interview, the veteran 
was oriented times three and her memory for recent events was 
good.  The examiner commented, however, that the veteran's 
insight and judgment were limited.  In this regard, she 
explained that when she questioned the veteran specifically 
about some of her expenses and how she managed her money, 
"it became clear that she really has great difficulty in 
this area."  The examiner also stated that the veteran 
reported having had some recent financial difficulty because 
a school loan did not come through and that she needed some 
money for childcare and had gotten behind in her bills; the 
examiner noted that the veteran indicated that her husband 
had allegedly stolen $1,000.00 in money orders from her.  The 
examiner stated that the veteran was apparently involved in 
an abusive relationship and was not able to protect herself 
adequately, which impacted on her ability to handle her own 
finances.  In addition, the examiner indicated that she 
remained at risk for substance abuse.

With regard to her capability to handle funds, the examiner 
noted that the veteran was unsure of how much equity she had 
in her house.  With regard to her home, the examiner pointed 
out that it was to her advantage that the house was in her 
name only because her divorcing husband was not able to gain 
access to funds that really were hers; the veteran reported 
that her husband never paid any bills.  The examiner stated 
that the veteran was in a very abusive situation and was 
unable to protect herself adequately and benefited from 
having a fiduciary and the corresponding rules and 
regulations that limit other people from taking advantage of 
her.  

The examiner also reported that the veteran did not know how 
much money her fiduciary was holding for her, but stated that 
she generally did not have a cash reserve.  In addition, the 
veteran estimated her monthly food bill and indicated that 
she had gotten behind in her electric bill because her 
husband allegedly stole money from her.  

The examiner opined that the veteran was not able to handle 
her own funds and needed the assistance of her fiduciary 
because she was "far too emotionally overwrought and too 
vulnerable" to handle her won funds without someone guiding 
her.  In this regard, she cited the VA social worker's 
statement regarding why the veteran was unable to find a time 
for her to conduct the VA social and industrial survey, i.e., 
she was too overwhelmed due to her emotional overload; she 
pointed out that that was an opportunity for the veteran to 
provide additional information and document why she was 
competent to handle her own funds.

The examiner reiterated her impression that the veteran was 
not competent and highlighted that she was in the midst of 
her third divorce and had a great deal of distress in her 
home life.  She also noted that the veteran was struggling 
academically and had to deal with numerous psychiatric 
problems.  In addition, she observed that instead of seeking 
vocational rehabilitation and training through VA, the 
veteran had chosen to run up some extensive school loans.  
Further, the examiner noted that the veteran had lost custody 
of one of her children, was hospitalized on numerous 
occasions to treat her bipolar disorder, and exercised 
extremely poor judgment during her psychotic episodes.  She 
added that the veteran was not able to consistently behave in 
an emotionally stable manner.  In sum, the examiner described 
the veteran as "struggling" and reaffirmed that she was not 
competent to manage her funds, pointing to the her husband's 
alleged theft of her money and her being behind on her bills; 
she also characterized the veteran as "easy prey," 
especially for men whose motivations might not be "all that 
honorable."  As such, the examiner opined that the current 
protection of a fiduciary was necessary for her.

Based on the evidence received since the Board's June 2001 
remand, in an April 2003 rating action that was issued to the 
veteran as part of the May 2003 SSOC, the RO confirmed and 
continued its determination that the veteran was not 
competent to handle the disbursement of her VA compensation 
funds and needed a fiduciary.  In reaching this finding, the 
RO highlighted the opinions of the VA examiners, and 
particularly the one offered by the one who prepared the 
March 2003 report.

Finally, in September 2003 written argument, the veteran's 
representative asserted that all reasonable doubt should be 
resolved in the veteran's favor and that the appeal should be 
granted.

Analysis

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  There 
is a presumption in favor of competency, and where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court), has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

Based on the Board's careful review of the medical evidence, 
the Board finds that the veteran is not competent to handle 
the disbursement of VA funds without limitation.  In reaching 
this determination, the Board notes that several VA 
examiners, including those who conducted the December 1999 
and March 2003 formal VA psychiatric examinations, concluded 
that the veteran was not competent to directly handle the 
disbursement of her VA compensation benefits.

A review of the pertinent evidence shows that the December 
1999 examiner discussed the history of her psychiatric 
disability and noted that she had been hospitalized on 
several occasions to treat her bipolar disorder.  Moreover, 
in assigning her a GAF score of 40, he explained that it 
reflected her major impairment in judgment, which supported 
his view that she was unable to handle her own VA benefits.

This conclusion was also essentially reached by a November 
2002 VA outpatient examiner, who commented that it was 
obvious throughout the session that the veteran was extremely 
anxious and "just barely hanging on."  This determination 
is also buttressed by the veteran's inability to schedule a 
time to have a VA social and industrial survey conducted.  
Moreover, the examiner who was assigned to perform that 
evaluation described the veteran as being in "emotional 
overload."

In addition, the VA outpatient treatment records show that 
the veteran was often unable to reach and was not compliant 
with her medication regimen; with regard to the latter, it 
appears to be based in part due to pressure from others, 
e.g., her third husband, which reflects both on her ability 
to manage her money as well as her mental competency because 
her failure to follow that regimen increases her risk of 
having another psychotic episode, during which time, as she 
has acknowledged during the March 2003 VA psychiatric 
examination, she has delusions and hallucinations.

The Board find most persuasive evidence, however, consists of 
the March 2003 VA psychiatric examination, which was 
conducted specifically to determine whether the veteran was 
competent to directly receive payment of her VA compensation 
benefits.  Moreover, the examiner reported that she reviewed 
the veteran's records, conducted a 90-minute interview, and 
administered a mental status examination and psychological 
testing.

The examiner reported that although the veteran was oriented 
and her recent memory was intact, when questioned about some 
of her expenses and how she managed her money, the examiner 
opined "it became clear that she really has great difficulty 
in this area."  The examiner pointed to the veteran's recent 
financial difficulty, including her inability to stay current 
with her bills and her husband's reported theft of $1,000.00 
in money orders from her.  In this regard, the examiner 
stated that the veteran apparently involved in an abusive 
relationship and was not able to protect herself adequately, 
which impacted on her ability to handle her own finances.  In 
addition, the examiner stated that she remained at risk for 
substance abuse.

In the report, she also highlighted that the veteran's 
financial situation was preserved only through the 
appointment of her fiduciary, and that she otherwise would 
have either lost her house or a significant financial 
interest in that property because she was not able to 
adequately protect her interest and prevent others from 
taking advantage of her, especially in light of her tendency 
to become involved in abusive situations.  In addition, the 
examiner noted that the veteran was unsure of how much equity 
she had in her house, how much money her fiduciary was 
holding for her, and had gotten behind in some bills because 
her third husband had stolen some of her money.

Further, for emphasis, the March 2003 examiner reiterated her 
impression that the veteran was not competent to handle the 
direct disbursement of VA funds on several occasions, and 
cited her failure to meet with the VA social worker who was 
assigned to perform the VA social and industrial survey, 
noting that that was her opportunity to provide additional 
information and document why she was competent to handle her 
own funds; instead, the veteran was too overwhelmed to do so.  
Further, she pointed out that the veteran was in the midst of 
her third divorce and had a great deal of distress in her 
home life.  She also noted that the veteran was struggling 
academically and had to deal with numerous psychiatric 
problems.  In addition, she observed that instead of seeking 
vocational rehabilitation and training through VA, the 
veteran had chosen to run up some extensive school loans, 
which reflects on her financial management skills.  She also 
noted that the veteran had lost custody of one of her 
children, was hospitalized on numerous occasions to treat her 
bipolar disorder, and exercised extremely poor judgment 
during her psychotic episodes, and was not able to 
consistently behave in an emotionally stable manner.  In sum, 
the examiner described the veteran as "struggling" and 
reaffirmed that she was not competent to manage her funds, 
pointing to the her husband's alleged theft of her money and 
her being behind on her bills; she also characterized the 
veteran as "easy prey," especially for men whose 
motivations might not be "all that honorable."  

By contrast, the only evidence that supports the veteran's 
claim consists of her own statements, the March 2000 
statement submitted by a treating family nurse practitioner, 
and the December 2001 statement drafted by an employee of 
IBM.

With regard to the March 2000 nurse's statement, the Board 
observes that she acknowledged having met the veteran on only 
one occasion, and thus was not in a position to access her 
competency to handle the disbursement of VA funds.  Indeed, 
in support of her opinion that the veteran was competent, she 
stated no more than the veteran was competent to make the 
appointment, arrange getting there, and "participate fully 
in the history and physical," and reported that there was no 
indication that the veteran was unable to manage her 
activities of daily living or her "instrumental" activities 
of daily living.  Glaringly, however, the nurse made no 
reference to the veteran's severely disabling bipolar 
disorder, which is evaluated as totally disabling by VA since 
May 7, 1997, and for which the veteran repeatedly required 
inpatient care.  Thus, it appears that she was unfamiliar 
with a significant fact that undermines her opinion.

With respect to Mr. [redacted]'s December 2001 statement, he too 
does not even acknowledge that the veteran suffers from 
severely disabling bipolar disorder.  Moreover, despite his 
highly favorable impression regarding the veteran's financial 
management abilities and opinion regarding her ability to 
handle her own personal finances, as a "senior technical 
webmaster/solutions architect" at IBM, he is not qualified 
through education, training or experience, to offer an 
assessment as to the veteran's competency to handle the 
direct disbursement of her VA compensation payments.  

In this regard, the Board notes that, as a lay person, 
neither he nor the veteran is competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because neither Mr. [redacted] or the veteran is 
professionally qualified to offer an assessment of her 
competency to handle her VA funds, in light of the Board's 
conclusion, for the reasons cited above, the Board concludes 
that the impressions of several VA examiners outweigh 
probative value of the March 2000 private nurse's statement; 
thus, there is no basis upon which to grant the veteran's 
appeal.

In sum, the Board finds that in view of the essentially 
uncontroverted medical evidence bearing on the veteran's 
inability to manage the disbursement of his VA funds, the 
evidence clearly and convincingly favors a finding that the 
veteran is mentally incompetent for VA benefit purposes.




ORDER

As the veteran is not competent to manage his own financial 
affairs without limitation, entitlement to direct payment of 
VA benefits is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



